Appellant was convicted of the theft of personal property of more than the value of $50, and assessed the lowest punishment.
He was jointly indicted with Gorgonio Villareal. The charging part of the indictment is, that on or about June l3, 1914, in said State and county, "Ygnacio Martinez and Gorgonio Villareal did then and there unlawfully take and steal from and out of the possession of, and of the property of, and without the consent of, Tom Peoples, one certain buggy of the value of $75, with intent to deprive said owner of the value thereof and to appropriate same to the use and benefit of them, the said Ygnacio Martinez and Gorgonio Villareal." Appellant moved to quash the indictment on the grounds: (1) That it charged no offense. (2) It was vague, uncertain and fails to charge any offense. (3) It fails to charge that said property was taken from the possession of the prosecuting witness, Tom Peoples, or any other person. The court properly overruled appellant's objection to this indictment. We think it is clearly sufficient.
There are no bills of exceptions and no statement of facts in the record and no other questions raised that can be considered.
The judgment is affirmed.
Affirmed.